DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1 July 2021 and 20 September 2022 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, 10-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (US Publication Number 2017/0232914 A1) in view of Stark et al. (US Publication Number 2019/0092341 A1). 
Regarding claim 1, Brenner teaches a computer-implemented method for automatically transferring autonomous driving preferences between vehicles, comprising: obtaining, by a processor, an autonomous driving preference associated with an operator of a first vehicle (Brenner: Para. 0035, 0036; store vehicle setting data that may be specific to a particular driver reads on driving preference associated with an operator, any driver or passenger-configurable option or setting in a vehicle reads on autonomous driving preference); transmitting, by a processor, an indication of the autonomous driving preference associated with the operator to a second vehicle (Brenner: Para. 0048; transmit driver vehicle setting data to a vehicle reads on transmitting, by a processor, an indication of the autonomous driving preference) that the operator of the first vehicle is to operate or is currently operating (Brenner: Para. 0044; vehicle 110 and vehicle 120 may each include a vehicle control module to control one or more operations of vehicle 110 and vehicle 120).
Brenner doesn’t explicitly teach modifying, by a processor, one or more vehicle controls associated with the second vehicle based on the autonomous driving preference associated with the operator.
However Stark, in the same field of endeavor, teaches modifying, by a processor, one or more vehicle controls associated with the second vehicle based on the autonomous driving preference associated with the operator (Stark: Para. 0003, 0050, 0057; transition from the first autonomous driving mode to the manual driving mode when any of the one or more actuators is operating in the manual driving mode; an operator may connect to the vehicle and using a laptop or other mobile computing device, connect directly to the vehicle's computing device in order to transition the vehicle into the third autonomous driving mode).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order for a mobile computing device connected to the vehicle’s computing device in order to transition the vehicle into a specific driving mode (Stark: Para. 0057). 
Brenner doesn’t explicitly teach generating, by a processor, a notification to the operator, indicating any vehicle controls that the first vehicle is capable of operating autonomously or semi-autonomously that the second vehicle is not capable of operating autonomously or semi-autonomously.
However, Brenner is deemed to disclose an equivalent teaching. Brenner includes presenting information to the driver which reads on generating a notification to the operator. Identifying the vehicle profile for the driver would include known setting capabilities of the vehicle in a vehicle profile. The system requests the driver to confirm the identification of the vehicle, and vehicle profile. Confirming a displayed vehicle profile for a car would be capable of showing what vehicle controls are in the vehicle and the driver acknowledging the presence or absence of capabilities in the displayed vehicle profile. Brenner includes a user interaction to provide information to the driver and input from the driver during vehicle profile communications (Brenner: Para. 0052, 0054, 0090).
It would have been obvious to one of ordinary skill as of the effective filing date to have generated a notification of which first vehicle controls are capable of operating autonomously that the second vehicle is not capable of operating autonomously in order to display on the user device the identified vehicle profile and request a driver confirmation (Brenner: Para. 0054). 
Regarding claim 3, Brenner teaches the method of claim 1, further comprising: obtaining, by a processor, an indication of autonomous driving capabilities of the first vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities); comparing, by a processor, the autonomous driving capabilities of the first vehicle to the autonomous driving capabilities of the second vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities).
Brenner doesn’t explicitly teach identifying, by a processor, based on the comparing, one or more vehicle controls that the first vehicle is capable of operating autonomously or semi-autonomously and the second vehicle is not capable of operating autonomously or semi-autonomously; and generating, by a processor, the notification to the operator based on identifying the one or more vehicle controls that the first vehicle is capable of operating autonomously or semi- autonomously and the second vehicle is not capable of operating autonomously or semi- autonomously.
However, Brenner is deemed to disclose an equivalent teaching. Brenner includes transforming the abstracted driver vehicle setting data to driver vehicle setting data particular to an identified vehicle. The transformation creates a driving experience as close to the operator's preferences that the vehicle's controls are capable of obtaining. Before the transformation could occur, the system would have to identify what vehicle controls that are missing in the second vehicle compared to the operator's preferences. Brenner includes presenting information to the driver which reads on generating a notification to the operator. Identifying the vehicle profile for the driver would include known setting capabilities of the vehicle in a vehicle profile. The system requests the driver to confirm the identification of the vehicle, and vehicle profile. Confirming a displayed vehicle profile for a car would be capable of showing what vehicle controls are in the vehicle and the driver acknowledging the presence or absence of capabilities in the displayed vehicle profile. Brenner includes a user interaction to provide information to the driver and input from the driver during vehicle profile communications (Brenner: Para. 0052, 0054, 0090).
It would have been obvious to one of ordinary skill as of the effective filing date to have generated a notification of which first vehicle controls are capable of operating autonomously that the second vehicle is not capable of operating autonomously in order to display on the user device the identified vehicle profile and request a driver confirmation (Brenner: Para. 0054). 
Regarding claim 4, Brenner teaches the method of claim 1, further comprising: obtaining, by a processor, an indication of autonomous driving capabilities of the first vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities); comparing, by a processor, the autonomous driving capabilities of the first vehicle to the autonomous driving capabilities of the second vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities).
Brenner doesn’t explicitly teach identifying, by a processor, based on the comparing, one or more vehicle controls that the first vehicle is not capable of operating autonomously or semi-autonomously and the second vehicle is capable of operating autonomously or semi-autonomously; and generating, by a processor, a notification to the operator indicating the one or more vehicle controls that the first vehicle is not capable of operating autonomously or semi- autonomously and the second vehicle is capable of operating autonomously or semi- autonomously.
However, Brenner is deemed to disclose an equivalent teaching. Brenner includes transforming the abstracted driver vehicle setting data to driver vehicle setting data particular to an identified vehicle. The transformation creates a driving experience as close to the operator's preferences that the vehicle's controls are capable of obtaining. Before the transformation could occur, the system would have to identify what vehicle controls that are missing in the second vehicle compared to the operator's preferences. Brenner includes presenting information to the driver which reads on generating a notification to the operator. Identifying the vehicle profile for the driver would include known setting capabilities of the vehicle in a vehicle profile. The system requests the driver to confirm the identification of the vehicle, and vehicle profile. Confirming a displayed vehicle profile for a car would be capable of showing what vehicle controls are in the vehicle and the driver acknowledging the presence or absence of capabilities in the displayed vehicle profile. Brenner includes a user interaction to provide information to the driver and input from the driver during vehicle profile communications (Brenner: Para. 0052, 0054, 0090).
It would have been obvious to one of ordinary skill as of the effective filing date to have generated a notification of which first vehicle controls are capable of operating autonomously that the second vehicle is not capable of operating autonomously in order to display on the user device the identified vehicle profile and request a driver confirmation (Brenner: Para. 0054). 
Regarding claim 6, Brenner teaches the method of claim 1, wherein obtaining an autonomous driving preference associated with an operator of a first vehicle comprises: receiving, by a processor, an input from the operator indicating an autonomous driving preference associated with the operator (Brenner: Para. 0054; user may submit an input reads on input from the operator).
Regarding claim 7, Brenner doesn’t explicitly teach causing, by a processor, a vehicle control that the second vehicle is capable of operating autonomously or semi-autonomously to be operated manually by the operator of the second vehicle, based on the autonomous driving preference associated with the operator.
However Stark, in the same field of endeavor, teaches causing, by a processor, a vehicle control that the second vehicle is capable of operating autonomously or semi-autonomously to be operated manually by the operator of the second vehicle, based on the autonomous driving preference associated with the operator. 
Stark transitions the vehicle between different driving modes for the steering, deceleration, and acceleration modes with different requirements for transitioning to the various manual to autonomous states (Stark: Para. 0003). The system can use a geo-fencing requirement for the transition (Stark: Para. 0021) where the user may connect a mobile computing device to the vehicle in order to transition the vehicle into a mode (Stark: Para. 0057). The transition can be enacted by software control or at the actuator level for the steering, braking, or acceleration actuators (Stark: Para. 0050).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order for a mobile computing device connected to the vehicle’s computing device in order to transition the vehicle into a specific driving mode (Stark: Para. 0057). 
Regarding claim 10, Brenner teaches the method of claim 1, wherein determining that the operator of the first vehicle is to operate a second vehicle or is currently operating a second vehicle comprises: receiving, by a processor, sensor data captured by a sensor associated with the second vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities); and analyzing, by a processor, the sensor data to identify an indication that the operator is near the second vehicle (Brenner: Para. 0076; detect the presence of a vehicle within the threshold distance reads on identify an indication that the operator is near the second vehicle).
Regarding claim 11, Brenner teaches a computer system for automatically transferring autonomous driving preferences between vehicles, comprising: one or more processors (Brenner: Para. 0089); and one or more memories storing instructions that, when executed by the one or more processors, cause the computer system to (Brenner: Para. 0089): obtain an autonomous driving preference associated with an operator of a first vehicle (Brenner: Para. 0035, 0036; store vehicle setting data that may be specific to a particular driver reads on driving preference associated with an operator, any driver or passenger-configurable option or setting in a vehicle reads on autonomous driving preference); transmit an indication of the autonomous driving preference associated with the operator to a second vehicle (Brenner: Para. 0048; transmit driver vehicle setting data to a vehicle reads on transmitting, by a processor, an indication of the autonomous driving preference) that the operator of the first vehicle is to operate or is currently operating (Brenner: Para. 0044; a vehicle control module to control one or more operations of vehicle reads on operate a second vehicle or is currently operating a second vehicle).
Brenner doesn’t explicitly teach modify one or more vehicle controls associated with the second vehicle based on the autonomous driving preference associated with the operator.
However Stark, in the same field of endeavor, teaches modify one or more vehicle controls associated with the second vehicle based on the autonomous driving preference associated with the operator (Stark: Para. 0003,  0050, 0057; transition from the first autonomous driving mode to the manual driving mode when any of the one or more actuators is operating in the manual driving mode; an operator may connect to the vehicle and using a laptop or other mobile computing device, connect directly to the vehicle's computing device in order to transition the vehicle into the third autonomous driving mode).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order for a mobile computing device connected to the vehicle’s computing device in order to transition the vehicle into a specific driving mode (Stark: Para. 0057). 
Brenner doesn’t explicitly teach generate a notification to the operator, indicating any vehicle controls that the first vehicle is capable of operating autonomously or semi-autonomously that the second vehicle is not capable of operating autonomously or semi-autonomously. 
However, Brenner is deemed to disclose an equivalent teaching. Brenner includes presenting information to the driver which reads on generating a notification to the operator. Identifying the vehicle profile for the driver would include known setting capabilities of the vehicle in a vehicle profile. The system requests the driver to confirm the identification of the vehicle, and vehicle profile. Confirming a displayed vehicle profile for a car would be capable of showing what vehicle controls are in the vehicle and the driver acknowledging the presence or absence of capabilities in the displayed vehicle profile. Brenner includes a user interaction to provide information to the driver and input from the driver during vehicle profile communications (Brenner: Para. 0052, 0054, 0090).
It would have been obvious to one of ordinary skill as of the effective filing date to have generated a notification of which first vehicle controls are capable of operating autonomously that the second vehicle is not capable of operating autonomously in order to display on the user device the identified vehicle profile and request a driver confirmation (Brenner: Para. 0054). 
Regarding claim 13, Brenner teaches the computer system of claim 11, wherein the instructions, when executed by the one or more processors, further cause the computer system to: obtain an indication of autonomous driving capabilities of the first vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities); obtain an indication of autonomous driving capabilities of the second vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities); compare the autonomous driving capabilities of the first vehicle to the autonomous driving capabilities of the second vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities); identify, based on the comparing, one or more vehicle controls that the first vehicle is capable of operating autonomously or semi-autonomously and the second vehicle is not capable of operating autonomously or semi-autonomously (Brenner: Para. 0037; different settings and operation modes reads on capabilities).
Brenner doesn’t explicitly teach generate the notification to the operator based on identifying the one or more vehicle controls that the first vehicle is capable of operating autonomously or semi-autonomously and the second vehicle is not capable of operating autonomously or semi-autonomously.
However, Brenner is deemed to disclose an equivalent teaching. Brenner includes presenting information to the driver which reads on generating a notification to the operator. Identifying the vehicle profile for the driver would include known setting capabilities of the vehicle in a vehicle profile. The system requests the driver to confirm the identification of the vehicle, and vehicle profile. Confirming a displayed vehicle profile for a car would be capable of showing what vehicle controls are in the vehicle and the driver acknowledging the presence or absence of capabilities in the displayed vehicle profile. Brenner includes a user interaction to provide information to the driver and input from the driver during vehicle profile communications (Brenner: Para. 0052, 0054, 0090).
It would have been obvious to one of ordinary skill as of the effective filing date to have generated a notification of which first vehicle controls are capable of operating autonomously that the second vehicle is not capable of operating autonomously in order to display on the user device the identified vehicle profile and request a driver confirmation (Brenner: Para. 0054). 
Regarding claim 14, Brenner teaches the computer system of claim 11, wherein the instructions, when executed by the one or more processors, further cause the computer system to: obtain an indication of autonomous driving capabilities of the first vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities); obtain an indication of autonomous driving capabilities of the second vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities).
Brenner doesn’t explicitly teach analyzing the vehicle telematics data associated with the first vehicle to determine which vehicle controls the operator prefers to be operated autonomously, which vehicle controls the operator prefers to be operated semi-autonomously, and which vehicle controls the operator prefers to operate manually.
However Stark, in the same field of endeavor, teaches Stark includes a user input device for allowing a driver to control the deceleration, acceleration, and steering. There is a manual mode, a first autonomous mode where the driver's input is prioritized over autonomous actions, and a second autonomous mode where the autonomous controls are prioritized over the driver's input (Stark: Abstract, Para. 0047, 0069). The first autonomous mode where the driver's input is prioritized over the autonomous system is being interpreted as a semi-autonomous system. The prior art includes a plurality of different sub-modes or configurations for control of the steering wheel, brake pedal, and acceleration pedal (Stark: Para. 0052). Stark includes a third autonomous mode where the computing devices may operate the vehicle in a transition between a second fully autonomous mode and a manual mode for the steering wheel, brake pedal, and acceleration pedal (Stark: Para. 0056, 0065). The driver input of the Stark system with its plurality of different sub-modes creates options of manual, semi-autonomous where the driver's input is prioritized over the autonomous mode, and an autonomous mode where the autonomous system is prioritized over the driver's input for the braking control, steering control, and acceleration control.
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order for a mobile computing device connected to the vehicle’s computing device in order to transition the vehicle into a specific driving mode (Stark: Para. 0057). 
In the following limitation, Brenner teaches determining, based on the analyzing, an autonomous driving preference associated with the operator of the first vehicle (Brenner: Para. 0035, 0036; store vehicle setting data that may be specific to a particular driver reads on driving preference associated with an operator, any driver or passenger-configurable option or setting in a vehicle reads on autonomous driving preference).
Regarding claim 15, Brenner teaches the computer system of claim 11, wherein the instructions, when executed by the one or more processors, cause the computer system to obtain an autonomous driving preference associated with an operator of a first vehicle by: obtaining vehicle telematics data associated with the first vehicle (Brenner: Para. 0046; control module may provide status information about a component or sensor in the vehicle reads on vehicle telematics).
Brenner doesn’t explicitly teach analyzing the vehicle telematics data associated with the first vehicle to determine which vehicle controls the operator prefers to be operated autonomously, which vehicle controls the operator prefers to be operated semi-autonomously, and which vehicle controls the operator prefers to operate manually.
 However Stark, in the same field of endeavor, teaches analyzing the vehicle telematics data associated with the first vehicle to determine which vehicle controls the operator prefers to be operated autonomously, which vehicle controls the operator prefers to be operated semi-autonomously, and which vehicle controls the operator prefers to operate manually.
Stark includes a user input device for allowing a driver to control the deceleration, acceleration, and steering. There is a manual mode, a first autonomous mode where the driver's input is prioritized over autonomous actions, and a second autonomous mode where the autonomous controls are prioritized over the driver's input (Stark: Abstract, Para. 0047, 0069). The first autonomous mode where the driver's input is prioritized over the autonomous system is being interpreted as a semi-autonomous system. The prior art includes a plurality of different sub-modes or configurations for control of the steering wheel, brake pedal, and acceleration pedal (Stark: Para. 0052). Stark includes a third autonomous mode where the computing devices may operate the vehicle in a transition between a second fully autonomous mode and a manual mode for the steering wheel, brake pedal, and acceleration pedal (Stark: Para. 0056, 0065). The driver input of the Stark system with its plurality of different sub-modes creates options of manual, semi-autonomous where the driver's input is prioritized over the autonomous mode, and an autonomous mode where the autonomous system is prioritized over the driver's input for the braking control, steering control, and acceleration control.
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order for a mobile computing device connected to the vehicle’s computing device in order to transition the vehicle into a specific driving mode (Stark: Para. 0057). 
In the following limitation, Brenner teaches determining, based on the analyzing, an autonomous driving preference associated with the operator of the first vehicle (Brenner: Para. 0035, 0036; store vehicle setting data that may be specific to a particular driver reads on driving preference associated with an operator, any driver or passenger-configurable option or setting in a vehicle reads on autonomous driving preference).
Regarding claim 16, Brenner teaches the computer system of claim 11, wherein the instructions, when executed by the one or more processors, cause the computer system to obtain an autonomous driving preference associated with an operator of a first vehicle by receiving an input from the operator indicating an autonomous driving preference associated with the operator (Brenner: Para. 0035, 0036; store vehicle setting data that may be specific to a particular driver reads on driving preference associated with an operator, any driver or passenger-configurable option or setting in a vehicle reads on autonomous driving preference).
Regarding claim 17, Brenner teaches the computer system of claim 11, wherein the instructions, when executed by the one or more processors, cause the computer system to modify the vehicle controls associated with the second vehicle based on the autonomous driving preference associated with the operator by: causing a vehicle control that the second vehicle is capable of operating autonomously or semi-autonomously to be operated manually by the operator of the second vehicle, based on the autonomous driving preference associated with the operator (Brenner: Para. 0051; reset or adjusted reads on modifying).
Regarding claim 20, Brenner teaches a computer-readable storage medium having stored thereon a set of instructions, executable by a processor, for automatically transferring autonomous driving preferences between vehicles, the instructions comprising: obtaining an autonomous driving preference associated with an operator of a first vehicle (Brenner: Para. 0035, 0036; store vehicle setting data that may be specific to a particular driver reads on driving preference associated with an operator, any driver or passenger-configurable option or setting in a vehicle reads on autonomous driving preference); transmitting an indication of the autonomous driving preference associated with the operator to a second vehicle that the operator of the first vehicle is to operate or is currently operating (Brenner: Para. 0048; transmit driver vehicle setting data to a vehicle reads on transmitting, by a processor, an indication of the autonomous driving preference).
Brenner doesn’t explicitly teach modifying one or more vehicle controls associated with the second vehicle based on the autonomous driving preference associated with the operator.
However Stark, in the same field of endeavor, teaches modifying one or more vehicle controls associated with the second vehicle based on the autonomous driving preference associated with the operator (Stark: Para. 0003,  0050, 0057; transition from the first autonomous driving mode to the manual driving mode when any of the one or more actuators is operating in the manual driving mode; an operator may connect to the vehicle and using a laptop or other mobile computing device, connect directly to the vehicle's computing device in order to transition the vehicle into the third autonomous driving mode).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order for a mobile computing device connected to the vehicle’s computing device in order to transition the vehicle into a specific driving mode (Stark: Para. 0057). 
Brenner doesn’t explicitly teach generating a notification to the operator, indicating any vehicle controls that the first vehicle is capable of operating autonomously or semi-autonomously that the second vehicle is not capable of operating autonomously or semi-autonomously.
However, Brenner is deemed to disclose an equivalent teaching. Brenner includes presenting information to the driver which reads on generating a notification to the operator. Identifying the vehicle profile for the driver would include known setting capabilities of the vehicle in a vehicle profile. The system requests the driver to confirm the identification of the vehicle, and vehicle profile. Confirming a displayed vehicle profile for a car would be capable of showing what vehicle controls are in the vehicle and the driver acknowledging the presence or absence of capabilities in the displayed vehicle profile. Brenner includes a user interaction to provide information to the driver and input from the driver during vehicle profile communications (Brenner: Para. 0052, 0054, 0090).
It would have been obvious to one of ordinary skill as of the effective filing date to have generated a notification of which first vehicle controls are capable of operating autonomously that the second vehicle is not capable of operating autonomously in order to display on the user device the identified vehicle profile and request a driver confirmation (Brenner: Para. 0054). 

Claims 2, 8-9, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (US Publication Number 2017/0232914 A1) in view of Stark et al. (US Publication Number 2019/0092341 A1) and in view of Ross et al. (US Patent Number 9,547,309 B2). 
Regarding claim 2, Brenner teaches the method of claim 1, further comprising: obtaining, by a processor, an indication of autonomous driving capabilities of the second vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities).
Brenner and Stark don’t explicitly teach comparing, by a processor, the autonomous driving preference associated with the operator of the first vehicle to the autonomous driving capabilities of the second vehicle.
However Ross, in the same field of endeavor, teaches comparing, by a processor, the autonomous driving preference associated with the operator of the first vehicle to the autonomous driving capabilities of the second vehicle (Ross: Col. 17 Lines 1-11; user setting or inferred preference reads on driving preference, recommendations based on the vehicle type selection reads on capabilities of the second vehicle).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Ross’s preference selection parameter with autonomous capabilities (Ross: Col. 16 Lines 55-67) and Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order to generate a vehicle type selection based on the preference selection parameter (Ross: Col. 16 Lines 55-67). 
Brenner doesn’t explicitly teach identifying, by a processor, based on the comparing, one or more vehicle controls that the second vehicle is not capable of operating according to the autonomous driving preference associated with the operator; and generating, by a processor, a notification to the operator indicating the one or more vehicle controls that the second vehicle is not capable of operating according to the autonomous driving preference associated with the operator.
However, Brenner is deemed to disclose an equivalent teaching. Brenner includes transforming the abstracted driver vehicle setting data to driver vehicle setting data particular to an identified vehicle. The transformation creates a driving experience as close to the operator's preferences that the vehicle's controls are capable of obtaining (Brenner: Para. 0073). Before the transformation could occur, the system would have to identify what vehicle controls that are missing in the second vehicle compared to the operator's preferences. Brenner includes presenting information to the driver which reads on generating a notification to the operator. Identifying the vehicle profile for the driver would include known setting capabilities of the vehicle in a vehicle profile. The system requests the driver to confirm the identification of the vehicle, and vehicle profile (Brenner: Para. 0052, 0054, 0090). Confirming a displayed vehicle profile for a car would be capable of showing what vehicle controls are in the vehicle and the driver acknowledging the presence or absence of capabilities in the displayed vehicle profile. Brenner includes a user interaction to provide information to the driver and input from the driver during vehicle profile communications.
It would have been obvious to one of ordinary skill as of the effective filing date to have identified an available vehicle capable of operating the greatest number of vehicle controls matching the driver’s preferences and generate a driver notification in order to identify a vehicle within threshold distance of the user device knowing the specific driver vehicle settings (Brenner: Para. 0035-0036, 0068). 
Regarding claim 8, Brenner teaches the method of claim 1, wherein determining that the operator of the first vehicle is to operate a second vehicle comprises: receiving, by a processor, an indication that the operator has requested a vehicle (Brenner: Para. 0056; scheduled to rent reads on request a vehicle); obtaining, by a processor, an indication of autonomous driving capabilities of a plurality of available vehicles (Brenner: Para. 0037; different settings and operation modes reads on capabilities).
Brenner and Stark don’t explicitly teach comparing, by a processor, the autonomous driving preference associated with the operator to the autonomous driving capabilities of each of the plurality of available vehicles.
However Ross, in the same field of endeavor, teaches comparing, by a processor, the autonomous driving preference associated with the operator to the autonomous driving capabilities of each of the plurality of available vehicles (Ross: Col. 16: Lines 55-67; vehicle type selection based on the preference selection parameter reads on comparing, by processor, the autonomous driving preference associated with the operator to the autonomous driving capabilities).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Ross’s preference selection parameter with autonomous capabilities (Ross: Col. 16 Lines 55-67) and Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order to generate a vehicle type selection based on the preference selection parameter (Ross: Col. 16 Lines 55-67). 
Brenner doesn’t explicitly teach identifying, by a processor, an available vehicle capable of operating according to the autonomous driving preference associated with the operator. 
However, Brenner is deemed to disclose an equivalent teaching. Brenner includes identifying a vehicle that is within a threshold distance (Brenner: Para. 0035-0036, 0068). This prior art shows a first level priority for relative location to the driver being considered when selecting a second vehicle, including locating more than one possible vehicle within the distance threshold to the operator.
It would have been obvious to one of ordinary skill as of the effective filing date to have identified an available vehicle capable of operating the greatest number of vehicle controls matching the driver’s preferences in order to identify a vehicle within threshold distance of the user device knowing the specific driver vehicle settings (Brenner: Para. 0035-0036, 0068). 
In the following limitation, Brenner teaches selecting, by a processor, the available vehicle as the second vehicle for the operator (Brenner: Para. 0077; identifying the second vehicle reads on selecting the available vehicle as the second vehicle).
Regarding claim 9, Brenner teaches the method of claim 1, wherein determining that the operator of the first vehicle is to operate a second vehicle comprises: receiving, by a processor, an indication that the operator has requested a vehicle (Brenner: Para. 0056; scheduled to rent reads on request a vehicle); obtaining, by a processor, an indication of autonomous driving capabilities of a plurality of available vehicles (Brenner: Para. 0037; different settings and operation modes reads on capabilities).
Brenner and Stark don’t explicitly teach comparing, by a processor, the autonomous driving preference associated with the operator to the autonomous driving capabilities of each of the plurality of available vehicles.
However Ross, in the same field of endeavor, teaches comparing, by a processor, the autonomous driving preference associated with the operator to the autonomous driving capabilities of each of the plurality of available vehicles (Ross: Col. 16: Lines 55-67; vehicle type selection based on the preference selection parameter reads on comparing, by processor, the autonomous driving preference associated with the operator to the autonomous driving capabilities).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Ross’s preference selection parameter with autonomous capabilities (Ross: Col. 16 Lines 55-67) and Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order to generate a vehicle type selection based on the preference selection parameter (Ross: Col. 16 Lines 55-67). 
Brenner doesn’t explicitly teach identifying, by a processor, an available vehicle, of the plurality of available vehicles, capable of operating the greatest number of vehicle controls according to the autonomous driving preference associated with the operator.
However, Brenner is deemed to disclose an equivalent teaching. Brenner includes identifying a vehicle that is within a threshold distance (Brenner: Para. 0035-0036, 0068). This prior art shows a first level priority for relative location to the driver being considered when selecting a second vehicle, including locating more than one possible vehicle within the distance threshold to the operator.
It would have been obvious to one of ordinary skill as of the effective filing date to have identified an available vehicle capable of operating the greatest number of vehicle controls matching the driver’s preferences in order to identify a vehicle within threshold distance of the user device knowing the specific driver vehicle settings (Brenner: Para. 0035-0036, 0068). 
In the following limitation, Brenner teaches selecting, by a processor, the available vehicle as the second vehicle for the operator (Brenner: Para. 0077; identifying the second vehicle reads on selecting the available vehicle as the second vehicle).
Regarding claim 12, Brenner teaches the computer system of claim 11, wherein the instructions, when executed by the one or more processors, further cause the computer system to: obtain an indication of autonomous driving capabilities of the second vehicle (Brenner: Para. 0037; different settings and operation modes reads on capabilities).
Brenner and Stark don’t explicitly teach compare the autonomous driving preference associated with the operator of the first vehicle to the autonomous driving capabilities of the second vehicle.
However Ross, in the same field of endeavor, teaches compare the autonomous driving preference associated with the operator of the first vehicle to the autonomous driving capabilities of the second vehicle (Ross: Col. 16: Lines 55-67; vehicle type selection based on the preference selection parameter reads on comparing, by processor, the autonomous driving preference associated with the operator to the autonomous driving capabilities).  
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Ross’s preference selection parameter with autonomous capabilities (Ross: Col. 16 Lines 55-67) and Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order to generate a vehicle type selection based on the preference selection parameter (Ross: Col. 16 Lines 55-67). 
Brenner doesn’t explicitly teach identify, based on the comparing, one or more vehicle controls that the second vehicle is not capable of operating according to the autonomous driving preference associated with the operator; and generate a notification to the operator indicating the one or more vehicle controls that the second vehicle is not capable of operating according to the autonomous driving preference associated with the operator.
However, Brenner is deemed to disclose an equivalent teaching.  Brenner includes transforming the abstracted driver vehicle setting data to driver vehicle setting data particular to an identified vehicle. The transformation creates a driving experience as close to the operator's preferences that the vehicle's controls are capable of obtaining (Brenner: Para. 0073). Before the transformation could occur, the system would have to identify what vehicle controls that are missing in the second vehicle compared to the operator's preferences. Brenner includes presenting information to the driver which reads on generating a notification to the operator. Identifying the vehicle profile for the driver would include known setting capabilities of the vehicle in a vehicle profile. The system requests the driver to confirm the identification of the vehicle, and vehicle profile (Brenner: Para. 0052, 0054, 0090). Confirming a displayed vehicle profile for a car would be capable of showing what vehicle controls are in the vehicle and the driver acknowledging the presence or absence of capabilities in the displayed vehicle profile. Brenner includes a user interaction to provide information to the driver and input from the driver during vehicle profile communications.
It would have been obvious to one of ordinary skill as of the effective filing date to have identified an available vehicle capable of operating the greatest number of vehicle controls matching the driver’s preferences and generate a driver notification in order to identify a vehicle within threshold distance of the user device knowing the specific driver vehicle settings (Brenner: Para. 0035-0036, 0068). 
Regarding claim 18, Brenner teaches the computer system of claim 11, wherein the instructions, when executed by the one or more processors, cause the computer system to determine that the operator of the first vehicle is to operate the second vehicle by: receiving an indication that the operator has requested a vehicle (Brenner: Para. 0056; scheduled to rent reads on request a vehicle); obtaining an indication of autonomous driving capabilities of a plurality of available vehicles (Brenner: Para. 0037; different settings and operation modes reads on capabilities).
Brenner and Stark don’t explicitly teach comparing the autonomous driving preference associated with the operator to the autonomous driving capabilities of each of the plurality of available vehicles.
However Ross, in the same field of endeavor, teaches comparing the autonomous driving preference associated with the operator to the autonomous driving capabilities of each of the plurality of available vehicles (Ross: Col. 16: Lines 55-67; vehicle type selection based on the preference selection parameter reads on comparing, by processor, the autonomous driving preference associated with the operator to the autonomous driving capabilities).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Ross’s preference selection parameter with autonomous capabilities (Ross: Col. 16 Lines 55-67) and Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order to generate a vehicle type selection based on the preference selection parameter (Ross: Col. 16 Lines 55-67). 
Brenner doesn’t explicitly teach identifying an available vehicle capable of operating according to the autonomous driving preference associated with the operator. 
However, Brenner is deemed to disclose an equivalent teaching. Brenner includes identifying a vehicle that is within a threshold distance (Brenner: Para. 0035-0036, 0068). This prior art shows a first level priority for relative location to the driver being considered when selecting a second vehicle, including locating more than one possible vehicle within the distance threshold to the operator.
It would have been obvious to one of ordinary skill as of the effective filing date to have identified an available vehicle capable of operating the greatest number of vehicle controls matching the driver’s preferences in order to identify a vehicle within threshold distance of the user device knowing the specific driver vehicle settings (Brenner: Para. 0035-0036, 0068). 
In the following limitation, Brenner teaches selecting the available vehicle as the second vehicle for the operator (Brenner: Para. 0077; identifying the second vehicle reads on selecting the available vehicle as the second vehicle).
Regarding claim 19, Brenner teaches the computer system of claim 11, wherein the instructions, when executed by the one or more processors, cause the computer system to determine that the operator of the first vehicle is to operate the second vehicle by: receiving an indication that the operator has requested a vehicle (Brenner: Para. 0056; scheduled to rent reads on request a vehicle); obtaining an indication of autonomous driving capabilities of a plurality of available vehicles (Brenner: Para. 0037; different settings and operation modes reads on capabilities).
Brenner and Stark don’t explicitly teach comparing the autonomous driving preference associated with the operator to the autonomous driving capabilities of each of the plurality of available vehicles.
However Ross, in the same field of endeavor, teaches comparing the autonomous driving preference associated with the operator to the autonomous driving capabilities of each of the plurality of available vehicles (Ross: Col. 16: Lines 55-67; vehicle type selection based on the preference selection parameter reads on comparing, by processor, the autonomous driving preference associated with the operator to the autonomous driving capabilities).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Ross’s preference selection parameter with autonomous capabilities (Ross: Col. 16 Lines 55-67) and Stark’s computing device autonomous driving mode transition (Stark: Para. 0003) into Brenner’s specific driver vehicle setting data (Brenner: Para. 0035) in order to generate a vehicle type selection based on the preference selection parameter (Ross: Col. 16 Lines 55-67). 
Brenner doesn’t explicitly teach identifying an available vehicle, of the plurality of available vehicles, capable of operating the greatest number of vehicle controls according to the autonomous driving preference associated with the operator.
However, Brenner is deemed to disclose an equivalent teaching. Brenner includes identifying a vehicle that is within a threshold distance (Brenner: Para. 0035-0036, 0068). This prior art shows a first level priority for relative location to the driver being considered when selecting a second vehicle, including locating more than one possible vehicle within the distance threshold to the operator.
It would have been obvious to one of ordinary skill as of the effective filing date to have identified an available vehicle capable of operating the greatest number of vehicle controls matching the driver’s preferences in order to identify a vehicle within threshold distance of the user device knowing the specific driver vehicle settings (Brenner: Para. 0035-0036, 0068). 
In the following limitation, Brenner teaches selecting the available vehicle as the second vehicle for the operator (Brenner: Para. 0077; identifying the second vehicle reads on selecting the available vehicle as the second vehicle).


Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663